DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 15-34 are pending and examined herein in response to Applicant’s 12/15/2021 filing.  Claims 1-14 are cancelled.  Claims 15-34 are newly added.

Response to Amendment
Applicant’s amendments to the Specification at [21] are sufficient to overcome the drawing objection of the previous Office action.
Applicant’s cancelling of claims 1-14 renders the rejections of these claims under 35 USC 101 and 103 moot.

Response to Arguments
Applicant’s arguments are to newly added claims that are fully addressed in the updated rejections below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-34  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. mathematical relationships, mental processes, and certain methods of organizing human activity) without practical application or significantly more when the elements are considered individually and as an ordered combination. 
Step 1: Is the claimed invention to a process, machine, manufacture or composition of matter? 
Yes, the claims fall within at least one of the four categories of patent eligible subject. Claims 15-34 are to a system (machine).
Step 2A, prong 1:  Does the claim recite an abstract idea, law or nature, or natural phenomenon?
Yes, the claims are found to recite an abstract idea.  Specifically the abstract idea of mental processes and certain methods of organizing human activity. 
Where mathematical concepts are mathematical relationships, mathematical formulas or equations, mathematical calculations (see MPEP § 2106.04(a)(2), subsection I).
Where certain methods of organizing human activity include fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II).

Claim 15 (as a representative claim) recites the following, where the limitations found to contain elements of the abstract idea are in bold italics:
15. (New) A training development system, comprising: 
at least one computing device in communication with a memory; 
and at least one program stored in the memory, the program having a plurality of components, 
wherein one of the components is a project management platform and toolkit, and another one of the components is a timeline and cost calculator, 
wherein the timeline and cost calculator is configured to calculate a cost estimate to develop a training solution enabling an estimated return on investment of the training solution to be determined prior to a development of the training solution.

The claims are for the to the calculation to determine an estimated return on investment is a to be developed training solution falls in to all the Court’s articulated abstract categories buckets.  
The calculation is the crux of the claimed invention, which while not expressed as a formula is nonetheless on its face math and thus the claim is found to be directed to the abstract idea of mathematical concepts.
As stated above the calculation is the crux of the claimed invention.  More specifically, to determining the cost estimate to develop a training solution.  This type of activity fits squarely under the concepts of an economic practice.  That is to say will the investment in or allocation of resources to the development of a training solution give the organization a gain, loss, or simply break-even financially.  Therefore the claim is 
Finally, the claim does not asserted improvement in the computer's capabilities but rather a process that qualifies as an abstract idea for which the computer is merely invoked as a tool; therefore it is found to fall in the abstract category of a mental process. the claimed invention as currently claimed requires evaluation and judgment to determine the estimated return on investment is a to be developed training solution.  But for the nominal recitation of a generic computing device all of the steps can be done in the human mind, i.e. a person can determine the estimated return on investment is a to be developed training solution.  Here the computing device is interpreted to be merely invoked as a tool, i.e. a calculator, to aid the human user in his mental exercise of evaluation and judgment.  
Step 2A, prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No, the claimed invention does not recite additional elements that integrate the abstract idea into a practical application.  Where a practical application is described as integrating the abstract idea by applying it, relying on it, or using the abstract idea in a manner that imposes a meaningful limit on it such that the claim is more than a drafting effort designed to monopolize it, see October 2019: Subject Matter Eligibility at p. 11.
The identified judicial exception is not integrated into a practical application. In particular, the claims recites the additional limitations see non-bold-italicized elements above.  The additional elements of the claim are directed toward the hardware and software of the system.  These components are found to be generic and well known in computing device 20 can be any desktop, laptop, tablet, smart phone or general purpose computing device with an appropriate amount of memory suitable for this purpose and an active connection to the cloud 500. Computing devices like this are well known in the art and are not pertinent to the invention.” Spec. p. 4-5  Therefore these element do not provide a practical application to the identified abstract idea.
Where 2106.05(d)(I)(2) of the MPEP states, “A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional”)”.

Step 2B: Does the claim recite additional elements that amount to significantly more than the abstract idea?
No, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As stated above the additional elements of the claim are to hardware and software components that are found to be generic and well known in the field.  When these elements are considered individually and as part of the ordered combination they do not amount to significantly more than the identified abstract ideas.
These limitations do NOT offer an improvement to another technology or technical field; improvements to the functioning of the computer itself; apply the judicial exception with, or by use of, a particular machine; effect a transformation or reduction of a particular article to a different state or thing; add a specific limitation other than what is well-understood, routine and conventional in the field, or add unconventional steps that confine the claim to a particular useful application; or other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.  Therefore these additional limitations when considered individually or in combination do not provide an inventive concept that can transform the abstract idea into patent eligible subject matter.
The other independent claims recite similar limitations and are rejected for the same reasoning given above.  
The dependent claims do not further limit the claimed invention in such a way as to direct the claimed invention to statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15, 17-22, 24-27, 29-31, 33, and 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Costaceque-Cecchi-Dimeglio et al (US Pub 2016/0012538 A1) herein “Costaceque”.

Claim 15
Costaceque training development system (Costaceque [22] “education decision-making tool described herein may offer an online system”), comprising: 
at least one computing device in communication with a memory (Costaceque [144] “one or more computer systems 700 perform one or more steps of one or more methods”, [146] “computer system 700 includes a processor 702, memory” and [147] “to execute instructions, processor 702 may retrieve (or fetch) the instructions from an internal register, an internal cache, memory 704, or storage”); 
Costaceque [147] “processor 702 includes hardware for executing instructions, such as those making up a computer program. As an example and not by way of limitation, to execute instructions, processor 702 may retrieve (or fetch) the instructions from an internal register, an internal cache, memory 704, or storage” and [153] “a computer-readable non-transitory storage medium or media”), 
wherein one of the components is a project management platform and toolkit (Costaceque [46] ““dashboard”—which may include, for example, news about certain programs they have designated; deadlines pertaining to programs or other applications or activities they have marked; saved searches or rankings; checklists; or moving tips (e.g., depending on where the users are in the process)” also see [26]), and another one of the components is a timeline and cost calculator (Costaceque [82] “In this timeline, the user may have the option to synchronize with his electronic calendar” and [142] “a cost-benefit assessment based on the profile information and the historical information”, also see [26] and fig. 2), 
wherein the timeline and cost calculator is configured to calculate a cost estimate to develop a training solution enabling an estimated return on investment of the training solution to be determined prior to a development of the training solution (Costaceque abstract “A return-on-investment (ROI) assessment may be computed for each of the educational programs based on the educational goals information and the cost assessment”, [21] “educational decision-making tool described herein may help users in their decision-making process by providing guidance in identifying the program that best fits their needs before they have started participating in a program (e.g., when they are in a “Before” stage”, and [101] “choosing which type of information a user is looking for (e.g., within the categories “Before”, “During,” “After” or “School Search”), the navigation system may allow users to navigate through a database using standard, suggested, or custom filters”).


Claim 17
Costaceque teaches all the limitation of training development system of Claim 15, wherein the project management platform and toolkit uses at least one of scoping forms, questionnaires, timelines, design templates, development templates, measurement tools, and implementation guides (Costaceque [67], [82-83], and [114] where the limitation is made in the alternative only one element needs to be present in the art).

Claim 18
Costaceque teaches all the limitation of training development system of Claim 15, wherein the project management platform and toolkit is configured to determine if development of the training solution is necessary (Costaceque [28] and [89], where programs are filtered).

Claim 19
Costaceque teaches all the limitation of training development system of Claim 15, wherein the project management platform and toolkit includes a learning objective builder (Costaceque abstract, [119], and [141-142], see goals).

Claim 20
Costaceque teaches all the limitation of training development system of Claim 15, wherein the project management platform and toolkit includes a learning objective builder that provides a foundation of the training solution by outlining at least one target that correlates to at least one of a business need and stated goal of at least one of a developer and an end user (Costaceque [22] and [77] see strategy).

Claim 21
Costaceque teaches all the limitation of the training development system of Claim 15, wherein the project management platform and toolkit includes at least one of an electronic-learning development checklist, an instructor-led training development checklist, and a learning management system checklist (Costaceque [30], [79-80]).

Claim 22
Costaceque teaches all the limitation of the training development system of Claim 15, wherein the project management platform and toolkit includes at least one storyboard template, and wherein the at least one storyboard template provides a Costaceque fig. 1, 2, 4, and 5 where the limitation is made in the alternative only one element needs to be present in the art).

Claim 24
Costaceque teaches all the limitation of the training development system of Claim 15, wherein the project management platform and toolkit includes at least one instructor-led training template (Costaceque [116] see professor).

Claim 25
Costaceque teaches all the limitation of the training development system of Claim 15, wherein the project management platform and toolkit includes a production review form that captures feedback from at least one developer of the training solution (Costaceque [18], [80] and [84]).

Claim 26
Costaceque teaches all the limitation of the training development system of Claim 15, wherein the project management platform and toolkit includes a communication campaign that enables at least one developer to create messaging associated with the training solution which is then provided along with the training solution to at least one end user (Costaceque [23] and [55] see advertise).

Claim 27
Costaceque teaches all the limitation of the training development system of Claim 15, wherein the project management platform and toolkit includes an audience prioritization that defines a target audience (Costaceque [71] see targeted advertising).

Claim 29
Costaceque teaches all the limitation of the training development system of Claim 15, wherein the project management platform and toolkit includes user experience testing that captures feedback from at least one end user of the training solution (Costaceque [18], [80] and [84]).

Claim 30
Costaceque teaches all the limitation of the training development system of Claim 15, wherein the timeline and cost calculator is configured to provide a timeline for an electronic-learning solution (Costaceque [79] and [114]).

Claim 31
Costaceque teaches all the limitation of the training development system of Claim 15, wherein the timeline and cost calculator calculates the cost estimate of the training solution using at least one of geographic-specific market analysis and requirement inputs (Costaceque [87] and [134]).

Claim 33
Costaceque teaches all the limitation of the training development system of Claim 15, wherein the timeline and cost calculator uses at least one of a work effort adjustment factor and weighted adjustments to calculate the cost estimate of the training solution (Costaceque [21]).

Claim 34
Costaceque teaches all the limitation of the training development system of Claim 15, wherein the project management platform and toolkit includes a measuring training impact tool that provides a framework to measure the return on investment of the training solution (Costaceque abstract and [142]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 are rejected under 35 U.S.C. 103 as being unpatentable over Costaceque-Cecchi-Dimeglio (US Pub 2016/0012538 A1) as applied above and in further view of Hagerty et al (US 2016/0019815 A1).

Claim 16
Costaceque teaches all the limitation of the training development system of Claim 15, however Costaceque does not expressly teach the following limitation that is taught by Hagerty in the analogous art of simulation-based courseware 
wherein the project management platform and toolkit uses a process including an analysis, design, development, implementation, and evaluation ("ADDIE") model (Hagerty [59]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Costaceque the project management platform and toolkit uses a process including an analysis, design, development, implementation, and evaluation ("ADDIE") model as taught by Hagerty since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 23 are rejected under 35 U.S.C. 103 as being unpatentable over Costaceque-Cecchi-Dimeglio (US Pub 2016/0012538 A1) as applied above and in further view of  Wynn et al (US 7,904,323 B2).

Claim 23
Costaceque teaches all the limitation of the training development system of Claim 15, however Costaceque does not expressly teach the following limitation that is taught by Wynn in the analogous art of collaborate workspace
wherein the project management platform and toolkit includes a storyboard builder that provides predefined common edits for learning scripts and centralizes reviewer feedback (Wynn 9:31-33, 14:42-44, 14:50-56 fig. 5 and 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Costaceque the project management platform and toolkit includes a storyboard builder that provides predefined common edits for learning scripts and centralizes reviewer feedback as taught by Wynn since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 32 are rejected under 35 U.S.C. 103 as being unpatentable over Costaceque-Cecchi-Dimeglio (US Pub 2016/0012538 A1) as applied above and in further view of  Paramoure et al (US Pub 2010/0250318 A1).

Claim 28
Costaceque teaches all the limitation of the training development system of Claim 15, Costaceque does not expressly teach the following limitation that is taught by Paramoure in the analogous art of addressing performance gaps within an organization wherein the project management platform and toolkit includes functional testing for quality control of the training solution (Paramoure [10] and [42]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Costaceque the project management platform and toolkit includes functional testing for quality control of the training solution as taught by Paramoure since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 32 are rejected under 35 U.S.C. 103 as being unpatentable over Costaceque-Cecchi-Dimeglio (US Pub 2016/0012538 A1) as applied above and in further view of  Fuller (US 2014/0278711 A1).

Claim 32
Costaceque teaches all the limitation of the training development system of Claim 15, however Costaceque does not expressly teach the following limitation that is taught by Fuller in the analogous art of lifecycle cost wherein the timeline and cost calculator is configured to estimate labor hours required to develop the training solution (Fuller [61] and [72]).
Costaceque the timeline and cost calculator is configured to estimate labor hours required to develop the training solution as taught by Fuller since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shariff et al (US Pub 2015/0324839 A1) teaches ROI prediction model may be trained using historical calculated ROI, ROI components and related metrics. In some example embodiments, the ROI prediction model may take the form of a support vector machine, decision tree learning, association rule learning, artificial neural networking, inductive logic programming, clustering, and/or the like.
Kruz et al (US Pub 2014/0129401 A1) teaches quantifying the monetary effect of risk reduction when calculating the return on investments made on performance management and training programs. The system includes an operational platform comprising one or more computers, computer networks, and databases. The method includes processes that create and quantify risk profiles specific to various business models used to monetize the risk reduction or benefit .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331. The examiner can normally be reached Monday to Friday 10:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FOLASHADE ANDERSON/           Primary Examiner, Art Unit 3623